Citation Nr: 0504172	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for allergic rhinitis.

Entitlement to an initial disability rating greater than 0 
percent for sinusitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and witness


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The veteran resides in the 
jurisdiction of the Portland RO.  In November 2001, the case 
was temporarily transferred as "brokered work" to the RO in 
Seattle, Washington.  The RO in Seattle issued a decision 
denying service connection for hearing loss, right shoulder 
impingement, a left shoulder condition, a left thumb/wrist 
condition, a low back condition, a bilateral knee condition, 
a bilateral ankle condition, a right foot condition, allergic 
rhinitis, sinusitis, a stomach condition, and post-traumatic 
stress disorder (PTSD).  The claim for tinnitus was granted, 
and a 10 percent rating was assigned.  Following the issuance 
of the decision, the claim was returned to the Portland RO.  

The veteran submitted a timely notice of disagreement with 
the denial of service connection for a right shoulder 
condition, a left shoulder condition, chronic low back 
strain, right and left knee disabilities, right and left 
ankle disabilities, allergic rhinitis and sinusitis, a 
stomach condition, and PTSD.  In July 2003, the RO granted 
service connection for a right shoulder disability, lumbar 
strain, a left knee condition, and sinusitis.  Therefore, the 
Board no longer has jurisdiction over these issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
remaining issues were addressed in a statement of the case 
issued in July 2003.  

When the veteran filed his timely substantive appeal in 
September 2003, he raised expressed his disagreement with the 
noncompensable rating assigned for sinusitis.  Therefore, the 
claim of a higher initial rating for sinusitis is pending 
since 38 C.F.R. § 19.26 requires the issuance of a statement 
of the case, and a noncompensable rating is not the maximum 
rating available for this disability.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, this issue will be remanded, 
rather than referred.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a later decision of April 2004, the RO granted service 
connection for PTSD.  Also, in April 2003, the veteran 
withdrew in writing all issues except for service connection 
for allergic rhinitis.  See 38 C.F.R. § 20.204(b).  
Therefore, the Board no longer has jurisdiction over service 
connection for PTSD and the issues withdrawn in writing in 
April 2003.  

The veteran participated in a videoconference hearing 
conducted by the undersigned Acting Veterans Law Judge in 
October 2004.  A transcript of the hearing is associated with 
the claims file.


FINDING OF FACT

The veteran's allergic rhinitis was manifested during service 
and is attributable to service.  


CONCLUSION OF LAW

Allergic rhinitis was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the veteran's claim of service 
connection for allergic rhinitis with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Given the favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the VCAA, would not be justified.  In other 
words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran reported a "history of" hay fever during the 
spring on his enlistment medical history report of February 
1995.  However, the examination of the ears, nose and throat 
was negative for any allergies.  There is no competent 
evidence that rhinitis preexisted service other than the 
veteran stating that he had what he thought to be as hay 
fever prior to service.  The veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements in that regard are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Further, as noted, a 
pertinent regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).  

Thus, at the time of entry, there was only a notation of a 
history of hay fever as reported by the veteran.  Objective 
examination was normal.  Therefore, as there were no findings 
of any defect, infirmity, or disorder of ears, nose, or 
throat on objective examination, the veteran is entitled to a 
presumption of soundness.  

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have an ears/nose/throat defect, infirmity, 
or disorder to include rhinitis prior to his entry into 
active duty.  Thus, there is no clear and unmistakable 
evidence that an ears/nose/throat defect, infirmity, or 
disorder to include rhinitis existed prior to service and the 
presumption of soundness is not rebutted.

During service, the veteran complained of and was treated for 
allergic rhinitis during service.  For instance, he was seen 
for complaints of nasal congestion and allergic rhinitis from 
June 1996 to December 1996.  He noted a history of allergic 
rhinitis that had resolved when he completed his medical 
history questionnaire for overseas screening in August 1996.  
Entries made in 1999, reflect findings of "persistent" 
allergic rhinitis.  A history of allergic rhinitis was noted 
on the separation examination.  When the veteran was afforded 
a VA examination in October 2000, the year of his separation 
from service, the examiner commented on the long periods of 
time that the veteran was treated for his complaints, and 
diagnosed possible allergic rhinitis.  Private treatment 
records dated from 2000 to 2002 document the diagnosis and 
treatment of allergic rhinitis.  Also, ongoing sinus 
complaints appear in VA treatment records dated from 2002 to 
2004.  

In sum, the veteran was sound at entrance.  There was no 
actual diagnosis of hay fever or rhinitis at the time of the 
entrance examination even though an objective examination was 
performed.  During service, the veteran was seen for and 
diagnosed as having allergic rhinitis which was persistent.  
Immediately following service and thereafter, the veteran 
continued to have symptoms and was treated and diagnosed as 
having allergic rhinitis.  Thus, the Board finds that the 
veteran's allergic rhinitis was manifested during service and 
is attributable to service.  


ORDER

Entitlement to service connection for allergic rhinitis has 
been established, and the appeal is granted.


REMAND

Higher Initial Rating for Sinusitis

As noted in the Introduction, the claim of a higher initial 
rating for sinusitis has been technically pending since the 
veteran's notice of disagreement in September 2003.  He is 
entitled to a statement of the case on this issue.  

Accordingly, this issue is remanded to the AMC for the 
following action:

The AMC should issue a statement of the 
case addressing a higher initial rating 
for sinusitis.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


